Exhibit 10.1


INDEMNIFICATION AGREEMENT
 
    THIS AGREEMENT (this “Agreement”) is effective March 4, 2010, among Genesis
Energy, L.P., a Delaware limited partnership (the “Partnership”), Genesis
Energy, LLC, a Delaware limited liability company (the “Company”), and the
undersigned director or officer of the Company (“Indemnitee”).
 
    WHEREAS, the Partnership Agreement (as defined below) provides for
indemnification of each director and officer of the Company and the Partnership,
as well as persons serving in various other capacities, to the maximum extent
permitted by law;
 
    WHEREAS, the Indemnitee is entitled to indemnification pursuant to the
Partnership Agreement;
 
    WHEREAS, the LLC Agreement (as defined below) provides indemnification of
each director and officer of the Company, as well as persons serving in other
capacities, to the maximum extent authorized by law;
 
    WHEREAS, the Indemnitee is entitled to indemnification pursuant to the LLC
Agreement;
 
    WHEREAS, in recognition of Indemnitee’s need for substantial protection
against personal liability in order to enhance Indemnitee’s continued service to
the Partnership and the Company in an effective manner, the Partnership and the
Company wish to provide in this Agreement for the indemnification of, and the
advancing of expenses to, Indemnitee to the fullest extent permitted by law
(whether partial or complete) and as set forth in this Agreement, and, to the
extent insurance is maintained, for the continued coverage of Indemnitee under
the Partnership’s and/or the Company’s directors’ and officers’ liability
insurance policies;
 
    WHEREAS, Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the Partnership and/or the Company on
condition that the Indemnitee be so indemnified;
 
    NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Partnership, the Company and Indemnitee do hereby covenant and agree
as follows:
 
    1. Definitions. As used in this Agreement:
 
    (a) The term “Proceeding” shall include any threatened, pending or completed
action, suit, inquiry or proceeding, whether brought by or in the right of the
Partnership or the Company or any predecessor, subsidiary or affiliated company
or otherwise and whether of a civil, criminal, administrative, arbitrative,
legislative, investigative or other nature, in which Indemnitee is or will be
involved as a party, as a witness or otherwise, by reason of the fact that
Indemnitee is or was a director or officer of the Partnership or the Company, by
reason of any action taken by him or of any inaction on his part while acting as
a director or officer or by reason of the fact that, while a director or
officer, he is or was serving at the request of the Partnership or the Company
as a director, officer, trustee, employee or agent of another corporation,
partnership, joint venture, trust, limited liability company or other
enterprise; in
 
 
-1-

 
 

--------------------------------------------------------------------------------

 

each case whether or not he is acting or serving in any such capacity at the
time any liability or expense is incurred for which indemnification or
reimbursement can be provided under this Agreement; provided that any such
action, suit or proceeding which is brought by Indemnitee against the
Partnership or the Company or any predecessor, subsidiary or affiliated company
or directors or officers of the Partnership or the Company or any predecessor,
subsidiary or affiliated company, other than an action brought by Indemnitee to
enforce his rights under this Agreement, shall not be deemed a Proceeding
without prior approval by a majority of the Board of Directors.
 
    (b) The term “Expenses” shall include, without limitation, any judgments,
fines and penalties against Indemnitee in connection with a Proceeding; amounts
paid by Indemnitee in settlement of a Proceeding; and all attorneys’ fees and
disbursements, accountants’ fees, private investigation fees and disbursements,
retainers, court costs, transcript costs, fees of experts, fees and expenses of
witnesses, travel expenses, duplicating costs, printing and binding costs,
telephone charges, postage, delivery service fees and all other disbursements or
expenses, in each case, reasonably incurred by or for Indemnitee in connection
with prosecuting, defending, preparing to prosecute or defend, investigating,
being or preparing to be a witness in a Proceeding or establishing Indemnitee’s
right of entitlement to indemnification for any of the foregoing.
 
    (c) References to Indemnitee’s being or acting as “a director or officer of
the Partnership or the Company” or “serving at the request of the Partnership or
the Company as a director, officer, trustee, employee or agent of another
corporation, partnership, joint venture, trust, limited liability company or
other enterprise” shall include in each case service to or actions taken while
and as a result of being a director, officer, trustee, employee or agent of any
predecessor, subsidiary or affiliated company of the Partnership or the Company.
 
    (d) References to “other enterprise” shall include employee benefit plans;
 
    (e) References to “fines” shall include any excise tax assessed with respect
to any employee benefit plan;
 
    (f) References to “serving at the request of the Partnership or the Company”
shall include any service as a director, officer, employee or agent of the
Partnership or the Company which imposes duties on, or involves services by,
such director, officer, trustee, employee or agent with respect to an employee
benefit plan, its participants or beneficiaries;
 
    (g) The term “substantiating documentation” shall mean copies of bills or
invoices for costs incurred by or for Indemnitee, or copies of court or agency
orders or decrees or settlement agreements, as the case may be, accompanied by a
sworn statement from Indemnitee that such bills, invoices, court or agency
orders or decrees or settlement agreements, represent costs or liabilities
meeting the definition of “Expenses” herein.
 
    (h) The terms “he” and “his” have been used for convenience and mean “she”
and “her” if Indemnitee is a female.
 
    (i) The term “Partnership Agreement” means the Fourth Amended and Restated
Agreement of Limited Partnership of the Partnership, dated as of June 9, 2005,
as amended by
 
-2-

 
 

--------------------------------------------------------------------------------

 

Amendment No. 1 to the Fourth Amended and Restated Agreement of Limited
Partnership of the Partnership, dated December 18, 2007, as may be further
amended, restated or modified from time to time.
 
    (h) The term “LLC Agreement” means the Amended and Restated Limited
Liability Company Agreement of the Company, dated as of February 5, 2010, as may
be amended, restated or modified from time to time.
 
    (i) The term “LLC Statute” means the Delaware Limited Liability Company Act
as in effect from time to time.
 
    (j) The term “Partnership Statute” means the Delaware Revised Uniform
Limited Partnership Act as in effect from time to time.
 
    (k) The term “Board of Directors” means the Board of Directors of the
Company.
 
    (l) The term “Change in Control” means, with respect to the Partnership or
the Company, as applicable, the occurrence of any of the following events: (i)
any sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all or substantially all of the Partnership’s or the
Company’s assets to any other person or entity, unless immediately following
such sale, lease, exchange or other transfer such assets are owned, directly or
indirectly, by the Partnership or the Company; (ii) the dissolution or
liquidation of the Partnership or the Company; (iii) the consolidation or merger
of the Partnership or the Company with or into another entity pursuant to a
transaction in which the outstanding securities of any class of the Company
entitling the holders thereof to vote in the election of, or to appoint, members
of the Board of Directors or other similar governing body of the Partnership and
the Company (“Voting Securities”) are changed into or exchanged for cash,
securities or other property, other than any such transaction where (a) the
outstanding Voting Securities are changed into or exchanged for Voting
Securities of the surviving entity or its parent or (b) the holders of the
Voting Securities immediately prior to such transaction own, directly or
indirectly, not less than a majority of the outstanding Voting Securities of the
surviving entity or its parent immediately after such transaction and (iv) a
“person” or “group” (within the meaning of Sections 13(d) or 14(d)(2) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act) of more than 50% of all of the then outstanding
Voting Securities, except in a merger or consolidation which would not
constitute a Change in Control under clause (iii) above.
 
    2. Indemnity of Indemnitee. Each of the Partnership and the Company hereby
agrees (subject to the provisions of Section 4 hereof) to hold harmless and
indemnify Indemnitee against Expenses to the fullest extent authorized or
permitted by law (including the applicable provisions of the Partnership Statute
and the LLC Statute), including, without limitation, against Expenses incurred
by reason of the fact that Indemnitee is or was a director or officer of the
Partnership or the Company, or, while a director or officer, is or was serving
at the request of the Partnership or the Company as a director, officer,
trustee, employee or agent of another corporation, partnership, joint venture,
trust, limited liability company or other enterprise, including, without
limitation, any predecessor, subsidiary or affiliated entity of the Partnership
or the Company; provided that Indemnitee shall not be indemnified and held
harmless if there has
 
-3-

 
 
 

--------------------------------------------------------------------------------

 

been a final judgment or other final adjudication of a court of competent
jurisdiction from which there is no further right of appeal (a “final
adjudication”) determining that, in respect of the matter for which Indemnitee
is seeking indemnification pursuant to this Agreement, Indemnitee is not
entitled to Indemnification hereunder. The phrase “to the fullest extent
permitted by law” shall include, but not be limited to, (a) to the fullest
extent permitted by any provision of the Partnership Statute and/or the LLC
Statute that authorizes or permits additional indemnification by agreement, or
the corresponding provision of any amendment to or replacement of the
Partnership Statute and/or the LLC Statute and (b) to the fullest extent
authorized or permitted by any amendments to or replacements of the Partnership
Statute and/or the LLC Statute adopted after the date of this Agreement that
increase the extent to which an entity may indemnify its officers and directors.
Any amendment, alteration or repeal of the Partnership Statute and/or the LLC
Statute that adversely affects any right of Indemnitee shall be prospective only
and shall not limit or eliminate any such right with respect to any Proceeding
involving any occurrence or alleged occurrence of any action or omission to act
that took place prior to such amendment or repeal.
 
    3. Contribution. If the indemnification provided under Section 2 hereof is
unavailable by reason of a court decision, based on grounds other than any of
those set forth in Section 4 hereof, then, in respect of any Proceeding in which
the Partnership or the Company is jointly liable with Indemnitee (or would be if
joined in such Proceeding), the Partnership and the Company shall contribute to
the amount of Expenses actually and reasonably incurred and paid or payable by
Indemnitee in such proportion as is appropriate to reflect (a) the relative
benefits received by the Partnership or the Company, on one hand, and
Indemnitee, on the other, from the transaction from which such Proceeding arose
and (b) the relative fault of the Partnership or the Company, on one hand, and
of Indemnitee, on the other, in connection with the events that resulted in such
Expenses as well as any other relevant equitable considerations. The relative
fault of the Partnership or the Company, on one hand, and of Indemnitee, on the
other, shall be determined by reference to, among other things, the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent the circumstances resulting in such Expenses. Each of the Partnership
and the Company agrees that it would not be just and equitable if contribution
pursuant to this Section 3 were determined by pro rata allocation or any other
method of allocation that does not take the foregoing equitable considerations
into account.
 
    4. Exceptions. Any other provision herein to the contrary notwithstanding,
the Partnership and the Company shall not be obligated pursuant to the terms of
this Agreement:
 
    (a) Claims Initiated by Indemnitee.  Except with respect to proceedings
brought to establish or enforce a right to indemnification or advancement under
this Agreement, to indemnify or advance expenses to Indemnitee with respect to
proceedings or claims initiated or brought voluntarily by Indemnitee and not by
way of defense without prior approval by a majority of the Board of Directors;
 
    (b) Insured Claims.  To indemnify Indemnitee for expenses or liabilities of
any type whatsoever (including, but not limited to, judgments, fines, ERISA
excise taxes or penalties, and amounts paid in settlement) to the extent such
expenses or liabilities have been paid directly to Indemnitee by an insurance
carrier under a policy of directors’ and officers’ liability insurance;
 
-4-

 
 
 

--------------------------------------------------------------------------------

 

    (c) Claims Under Section 16(b).  To indemnify Indemnitee for expenses or the
payment of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 16(b) of the Securities Exchange Act of 1934,
as amended, or any similar successor statute;
 
    (d) Unlawful Claims.  To indemnify Indemnitee to the extent such
indemnification is prohibited by applicable law;
 
    (e) Unauthorized Judicial Awards.  To indemnify Indemnitee with regard to
any judicial award for which the Partnership or the Company was not given a
reasonable and timely opportunity to participate in the defense of the suit or
action giving rise to such judicial award; or
 
    (f) Unapproved Settlements.  To indemnify Indemnitee for any amounts paid in
settlement of any Proceeding effected without the Partnership’s or the Company’s
prior written consent, which consent shall not be unreasonably withheld,
conditioned or delayed; notwithstanding the foregoing, the Partnership and/or
the Company shall not settle any Proceeding in any manner that would impose any
penalty or limitation on Indemnitee, without Indemnitee’s prior written consent.
 
    5. Choice of Counsel. If Indemnitee is a director but not an officer of the
Partnership or the Company, he, together with the other directors who are not
officers of the Partnership or the Company that are seeking indemnification
(collectively, the “Outside Directors”), shall be entitled to employ, and be
reimbursed for the fees and disbursements of, a single counsel separate from
that chosen by the indemnitees who are officers of the Partnership or the
Company (the “Inside Directors”). The principal counsel for the Outside
Directors (“Outside Counsel”) shall be determined by majority vote of the
Outside Directors who are seeking indemnification, and the principal counsel for
the Inside Directors (“Inside Counsel”) shall be determined by majority vote of
the Inside Directors, in each case subject to the consent of the Partnership or
the Company, which consent shall not be unreasonably withheld, conditioned or
delayed. The obligation of the Partnership and the Company to reimburse
Indemnitee for the fees and disbursements of counsel hereunder, if and when
applicable, shall not extend to the fees and disbursements of any counsel
employed by Indemnitee other than Outside Counsel or Inside Counsel, as the case
may be, unless the Partnership and the Company shall have consented in writing
thereto or Indemnitee has interests that are different, or defenses available to
him that are in addition to or different, from those of the other Outside
Directors or Inside Directors, as the case may be, such that Outside Counsel or
Inside Counsel, as the case may be, would have an actual or potential conflict
of interest in representing Indemnitee.
 
    6. Advances of Expenses.
 
 
    (a) To the fullest extent permitted by the LLC Statute and the Partnership
Statute, Expenses (other than judgments, penalties, fines and settlements)
incurred by Indemnitee shall be paid by the Partnership and the Company, in
advance of the final disposition of the Proceeding, within two (2) business days
after receipt of Indemnitee’s written request, which written request, if
required by the LLC Statute or the Partnership Statute, shall be accompanied by
substantiating documentation and Indemnitee’s written affirmation as described
in Section 6(c) hereof, as well as an affirmation (if any) required by Section
6(b).  No objections based on or involving the question of whether such charges
meet the definition of “Expenses,” including any question
 
-5-

 
 
 

--------------------------------------------------------------------------------

 

 
regarding the reasonableness of such Expenses, shall be grounds for failure to
advance to Indemnitee, or to reimburse Indemnitee for, the amount claimed within
such two (2) business day period, provided that Indemnity provides an
undertaking to repay any such amounts determined in a final adjudication not to
have met such definition (and the undertaking and acknowledgement pursuant to
Section 6(b) and Section 6(c) shall be deemed to include such an
undertaking).  Indemnitee’s right to advancements and payments under this
Section 6 will not be subject to the satisfaction of any standard of conduct and
will be made without regard to Indemnitee’s ultimate entitlement to
indemnification under the other provisions of this Agreement, or under
provisions of the Partnership Agreement or LLC Agreement.
 
    (b) To the extent required by the LLC Statute or the Partnership Statute,
Indemnitee will undertake to repay to the Partnership and/or the Company (i) any
advances or payment of Expenses made pursuant to this Section 6 and (ii) any
judgments, penalties, fines and settlements paid to or on behalf of Indemnitee
hereunder, in each case to the extent that it is ultimately determined in a
final adjudication that Indemnitee is not entitled to indemnification.
 
    (c) To the extent required by the LLC Statute or the Partnership Statute, as
a condition to the advancement of such Expenses or the payment of such
judgments, penalties, fines and settlements, Indemnitee shall execute an
acknowledgment wherein Indemnitee affirms (i) that Indemnitee is entitled to
indemnification under this Agreement and (ii) that such Expenses or such
judgments, penalties, fines and settlements, as the case may be, are delivered
pursuant and are subject to the provisions of this Agreement.
 
    (d) If a claim under this Section 6 is not paid by the Partnership or the
Company within two (2) business days of receipt of written notice, the right to
advances or payments (as the case may be) as provided by this Agreement shall be
enforceable by Indemnitee in any court of competent jurisdiction. Indemnitee
shall be presumed to be entitled to advances or payments (as the case may be)
under this Agreement upon submission of a written request therefor (and where an
acknowledgement, if required under this Agreement, has been tendered to the
Partnership and/or the Company) and the burden of proving by clear and
convincing evidence that advances or payments (as the case may be) are not
appropriate shall be on the Partnership and the Company.
 
    7. Right of Indemnitee to Indemnification Upon Application; Procedure Upon
Application. Any indemnification payment under this Agreement, excluding
advances and payments pursuant to Section 6 hereof, shall be made no later than
thirty (30) days after receipt by the Partnership and the Company of the written
request of Indemnitee, accompanied by substantiating documentation.  If any such
claims under this Agreement are not paid by the Partnership or the Company
within thirty (30) days of receipt of written notice, the right to
indemnification as provided by this Agreement shall be enforceable by Indemnitee
in any court of competent jurisdiction. Indemnitee shall be presumed to be
entitled to indemnification under this Agreement upon submission of a written
request therefor and the burden of proving by clear and convincing evidence that
indemnification is not appropriate shall be on the Partnership and the Company.
 
    8. Indemnification Hereunder Not Exclusive. The indemnification and
advancement of expenses provided by this Agreement shall not be deemed exclusive
of any other rights to which
 
-6-

 
 
 

--------------------------------------------------------------------------------

 

Indemnitee may be entitled under the Partnership Agreement, the LLC Agreement,
the Partnership Statute, the LLC Statute, any directors’ and officers’ insurance
maintained by or on behalf of the Partnership or the Company, any agreement, or
otherwise, both as to action in his official capacity and as to action in
another capacity while holding such office; provided, however, that this
Agreement supersedes all prior written indemnification agreements between the
Partnership and/or the Company (or any predecessor thereof) and Indemnitee with
respect to the subject matter hereof. However, subject to Section 17 hereof,
Indemnitee shall reimburse the Partnership and the Company for amounts paid to
Indemnitee pursuant to such other rights to the extent such payments duplicate
any payments received pursuant to this Agreement.
 
    9.No Presumptions.  Neither the failure of the Partnership or the Company
(including the Board of Directors, any committee thereof, independent legal
counsel or its equity owners) to have made a determination prior to any such
payments or the commencement of such action that indemnification is proper in
the circumstances because Indemnitee is entitled to indemnification under this
Agreement, nor an actual determination by the Partnership or the Company
(including the Board of Directors, any committee thereof, independent legal
counsel or its equity owners) that Indemnitee is not entitled to indemnification
under this Agreement, shall be a defense to the action or create a presumption
that Indemnitee is not entitled to indemnification under this Agreement.  The
termination of any Proceeding by judgment, order of the court, settlement,
conviction or upon a plea of nolo contendere, or its equivalent, shall not, of
itself, create a presumption that Indemnitee acted in bad faith or engaged in
fraud or willful misconduct or, in the case of a criminal matter, acted with
knowledge that Indemnitee’s conduct was unlawful.
 
    10. Continuation of Indemnity. All agreements and obligations of the
Partnership and the Company contained herein shall continue during the period
Indemnitee is a director or officer of the Partnership or the Company (or is or
was serving at the request of the Partnership or the Company as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust, limited liability company or other enterprise) and shall continue
thereafter so long as Indemnitee shall be subject to any possible Proceeding
(notwithstanding the fact that Indemnitee has ceased to serve the Partnership or
the Company).
 
    11. Change in Control of the Partnership or the Company. Each of the
Partnership and the Company agrees that if there is a Change in Control of the
Partnership and/or the Company, then with respect to all matters thereafter
arising concerning the rights of Indemnitee to indemnity payments and advances
relating to a Proceeding under this Agreement, any other agreements, the
Partnership Agreement or the LLC Agreement, the Partnership and the Company
shall seek legal advice only from special independent counsel selected by
Indemnitee and approved by the Partnership and the Company (which approval shall
not be unreasonably withheld, conditioned or delayed) and who has not otherwise
performed services for the Partnership or the Company (other than in connection
with matters unrelated to those for which Indemnitee is seeking an
indemnification payment or advance hereunder) or Indemnitee. In the event that
Indemnitee, on one hand, and the Partnership and the Company, on the other, are
unable to agree on the selection of the special independent counsel, such
special independent counsel shall be selected by lot from among at least five
law firms in New York City, New York or Houston, Texas selected by Indemnitee.
Such selection shall be made in the presence of Indemnitee (and his legal
counsel or either of them, as Indemnitee may elect). Such special independent
counsel, among other things, shall determine whether and to what extent
Indemnitee
 
-7-

 
 
 

--------------------------------------------------------------------------------

 

would be permitted to be indemnified under applicable law and shall render its
written opinion to the Partnership, the Company and Indemnitee to such effect.
 
         The Company agrees to pay the reasonable fees of the special
independent counsel referred to above and to fully indemnify such special
independent counsel against any and all expenses (including attorneys’ fees),
claims, liabilities and damages arising out of or relating to this Agreement or
its engagement pursuant hereto.
 
    12. Partial Indemnification. If Indemnitee is entitled under any provision
of this Agreement to indemnification by the Partnership and the Company for a
portion of Expenses, but not, however, for the total amount thereof, the
Partnership and the Company shall nevertheless indemnify Indemnitee for the
portion of such Expenses to which Indemnitee is entitled.
 
    13. Acknowledgements. Each of the Partnership and the Company expressly
confirms and agrees that it has entered into this Agreement and assumed the
obligations imposed on it hereby in order to induce Indemnitee to serve or to
continue to serve as a director or officer of the Partnership and/or the
Company, and acknowledges that Indemnitee is relying upon this Agreement in
agreeing to serve or in continuing to serve as a director or officer of the
Partnership and/or the Company.
 
    14. Enforcement. In the event Indemnitee is required to bring any action or
other proceeding to enforce rights or to collect moneys due under this Agreement
and is successful in such action, the Partnership and the Company shall
reimburse Indemnitee for all of Indemnitee’s expenses in bringing and pursuing
such action.
 
    15. Severability. If any provision of this Agreement shall be held to be
invalid, illegal or unenforceable, (a) the validity, legality and enforceability
of the remaining provisions of this Agreement shall not be in any way affected
or impaired thereby, and (b) to the fullest extent possible, the provisions of
this Agreement shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable. Each section of this
Agreement is a separate and independent portion of this Agreement. If the
indemnification or advancement to which Indemnitee is entitled with respect to
any aspect of any claim varies between two or more sections of this Agreement,
that section providing the most comprehensive indemnification or advancement
shall apply.
 
    16. Liability Insurance. To the extent the Partnership or the Company
maintains an insurance policy or policies providing directors’ and officers’
liability insurance, Indemnitee shall be covered by such policy or policies, in
accordance with its or their terms, to the maximum extent of the coverage
available and maintained by the Partnership or the Company for any director or
officer of the Partnership or the Company or any applicable subsidiary or
affiliated company.
 
    17. Primary Obligors. The Company hereby acknowledges that Indemnitee has
certain rights to indemnification, advancement of expenses and/or insurance
provided by his employer  and certain of its affiliates (collectively, the
“Third Party Indemnitors”).  The Partnership and the Company hereby agree (i)
that each of the Partnership and the Company is an indemnitor of
 
-8-

 
 

--------------------------------------------------------------------------------

 

first resort (i.e., each of its obligations to Indemnitee are primary and any
obligation of the Third Party Indemnitors to advance expenses or to provide
indemnification for the same Expenses or liabilities incurred by Indemnitee are
secondary), (ii) that each of the Partnership and the Company shall be required
to advance the full amount of Expenses incurred by Indemnitee and shall be
liable for the full amount of all other payments to Indemnitee to the extent
legally permitted and as required by the terms of this Agreement, the
Partnership Agreement or the LLC Agreement (or any other agreement between or
among the Partnership or the Company and Indemnitee), without regard to any
rights Indemnitee may have against the Third Party Indemnitors, and (iii) that
each of the Partnership and the Company irrevocably waives, relinquishes and
releases the Third Party Indemnitors from any and all claims against the Third
Party Indemnitors for contribution, subrogation or any other recovery of any
kind in respect thereof.  The Partnership and the Company further agree that no
advancement or payment by the Third Party Indemnitors on behalf of Indemnitee
with respect to any claim for which Indemnitee has sought indemnification from
the Partnership or the Company shall affect the foregoing and the Third Party
Indemnitors shall have a right of contribution and/or to be subrogated to the
extent of such advancement or payment to all of the rights of recovery of
Indemnitee against the Partnership and the Company.  The Partnership, the
Company and Indemnitee agree that the Third Party Indemnitors are express third
party beneficiaries of the terms of this Section 17.
 
    18. Joint and Several Liability. Each of the Partnership and the
Company acknowledges and agrees that, whether or not specifically indicated as
such in this Agreement, the obligation to indemnify Indemnitee or to advance or
pay Expenses to Indemnitee hereunder shall be joint and several obligations of
each of the Partnership and the Company.
 
    19. Miscellaneous.
 
    (a) Governing Law. This Agreement and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware,
without giving effect to principles of conflict of law.
 
    (b) Entire Agreement; Enforcement of Rights. This Agreement sets forth the
entire agreement and understanding of the parties relating to the subject matter
herein and merges all prior discussions between them. The rights of Indemnitee
to indemnification and the advancement and payment of expenses conferred in this
Agreement supplements and is in addition to, and is not intended to be limited
by, those provisions in the Partnership Agreement and the LLC Agreement that
provide Indemnitee with the same or similar rights with respect to
indemnification and the advancement and payment of expenses thereunder.  No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, shall be effective unless in writing signed by the parties
to this Agreement. The failure by any party to enforce any rights under this
Agreement shall not be construed as a waiver of any rights of such party.
 
    (c) Construction. This Agreement is the result of negotiations between and
has been reviewed by each of the parties hereto and their respective counsel, if
any; accordingly, this
 
-9-

 
 
 

--------------------------------------------------------------------------------

 

Agreement shall be deemed to be the product of all of the parties hereto, and no
ambiguity shall be construed in favor of or against any one of the parties
hereto.
 
    (d) Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (i) when delivered personally to
the recipient, (ii) one business day after the date when sent to the recipient
by reputable overnight courier service (charges prepaid), or (iii) five business
days after the date when mailed to the recipient by certified or registered
mail, return receipt requested and postage prepaid. Such notices, demands and
other communications shall be sent to the parties at the addresses indicated on
the signature page hereto, or to such other address as any party hereto may,
from time to time, designate in writing delivered pursuant to the terms of this
Section 19(d).
 
    (e) Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.
 
    (f) Successors and Assigns. This Agreement shall be binding upon the
Partnership and the Company and their respective successors and assigns and
shall inure to the benefit of Indemnitee and Indemnitee’s heirs, legal
representatives and assigns.
 
    (g) Subrogation. In the event of payment under this Agreement, the
Partnership and the Company shall be subrogated to the extent of such payment to
all of the rights of recovery of Indemnitee, who shall execute all documents
reasonably required and shall do all acts that may be reasonably necessary to
secure such rights and to enable the Partnership and the Company to effectively
bring suit to enforce such rights, as may be requested in writing by the
Partnership or the Company.
 
[Signature page follows.]
 
-10-

 
 
 

--------------------------------------------------------------------------------

 

    IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and
as of the date first written above.
 
GENESIS ENERGY, L.P.
 
By: Genesis Energy, LLC,
       its sole general partner


By:           
Name:           
Title:           
 
Address:
Genesis Energy, L.P.
c/o Genesis Energy, LLC
919 Milam, Ste. 2100
Houston, TX 77002
 
GENESIS ENERGY, LLC
 
By:                 
Name:                 
Title:                 
 
Address:
c/o Genesis Energy, LLC
919 Milam, Ste. 2100
Houston, TX 77002
 
INDEMNITEE
 


Name:
 
Address:
[Address 1]
[Address 2]
[City, State, Zip]
 
Indemnity Agreement
Signature Page

 